DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1 and 7 filed on December 6, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (U.S. Patent Pub. No. 2013/0208032; already of record) in view of Tsai et al (U.S. Patent Pub. No. 2010/0302215) and in view of Xu (U.S. Patent Pub. No. 2018/0039114).

Regarding claim 1, Jang discloses a driving method of a display panel (40), wherein, the display panel comprises a display array (i.e. array of pixels 50) comprising (figs. 3-4, [0042 and 0057]); the driving method comprises: 
acquiring a first preset scanning driving signal (first emission control lines E1 for outputting signals) and a second preset scanning driving signal (second emission control lines E2 for outputting signals), the first preset scanning driving signal and the second preset scanning driving signal being in different driving periods (i.e. E1 drives in the first field and E2 drives in the second field), (fig. 5, [0056 and 0060-0061]); 
dividing a driving period (1 frame) for driving two adjacent rows (i.e. first and second row) of sub-pixels (red, green and blue OLEDs) into a first driving period (first field) and a second driving period (second field), and dividing the two adjacent rows of sub-pixels into a first group of sub-pixels (i.e. sub-pixels connected to odd numbered emission control lines E1) and a second group of sub-pixels (i.e. sub-pixels connected to even numbered emission control lines E2); 
at the first driving period (first field), driving the first group of sub-pixels by adopting the first preset scanning driving signal (E1); 
acquiring a period switching signal (i.e. when signal E2 started in the second field), and switching the first driving period (first field) to the second driving period (second field) according to the period switching signal; and 
driving the second group of sub-pixels by adopting the second preset scanning driving signal (E2), (figs. 5-6, [0057-0062]).


In a similar field of endeavor, Tsai teaches a display panel (100), 
wherein a first group of scanning lines (G1 and G3) is represented by ODD scanning lines, and a second group of scanning lines (G2 and G4) is represented by EVEN scanning lines, odd-numbered column sub-pixels (P11) of a first row of the two adjacent rows of sub-pixels (i.e. first and second rows of pixels) and even-numbered column sub-pixels (P22) of a second row of the two adjacent rows of sub-pixels are connected to the first group of scanning lines (G1 and G3), and even-numbered column sub-pixels of the first row (P12) and odd-numbered column sub-pixels of the second row (P21) are connected to the second group of scanning lines (G2 and G4), (figs. 1-2, [0020-0021]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jang, by specifically providing the first and second group of scanning lines, as taught by Tsai, for the purpose of having a dot inversion driving effect, [0007].

However, Jang in view of Tsai does not mention only the sub- pixels connected to the first group of ODD scanning lines perform light emission during the first driving period, and the sub-pixels connected to the second group of EVEN scanning lines do not perform light emission during the first driving period.
(figs. 3-5, [0060 and 0063-0065]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jang in view of Tsai, by specifically providing of the odd and even driving frame as taught by Xu, for the purpose of reducing the signal inversion frequency and the drive power consumption, [0007]. 

Regarding claim 2, Jang discloses wherein dividing the two adjacent rows of sub-pixels (i.e. first and second rows of sub-pixels) into a first group of sub-pixels (i.e. sub-pixels connected to first emission control lines E1) and a second group of sub-pixels (i.e. sub-pixels connected to second emission control lines E2) comprises: 
dividing the two adjacent rows of sub-pixels into the first group of sub-pixels and the second group of sub-pixels in an odd-even interpolation manner (i.e. the sub-pixels of the first and second rows are connected to odd numbered emission control lines E1 and even numbered emission control lines E2), (fig. 4, [0053-0057]).

Regarding claim 3, Jang discloses wherein, dividing the two adjacent rows of sub-pixels (first and second rows of sub-pixels) into the first group of sub-pixels (i.e. sub-pixels connected to odd numbered emission control lines E1) and the second group of sub-pixels (i.e. sub-pixels connected to even numbered emission control lines E2) in an odd-even interpolation manner comprises: 
setting odd-numbered column sub-pixels (i.e. first column sub-pixels having red OLEDs) in a first row and even-numbered column sub-pixels (i.e. second column sub-pixels having green subpixels) in a second row of the two adjacent rows (i.e. first and second rows) of sub-pixels as the first group of sub-pixels (i.e. the red sub-pixel of the first column and first row, and the green sub-pixel of the second column and second row are connected to the odd numbered emission control lines E1); and 
setting even-numbered column sub-pixels (i.e. second column sub-pixels having green sub-pixels) in the first row and odd-numbered column sub-pixels (i.e. first column sub-pixels having red sub-pixels) in the second row of the two adjacent rows of sub-pixels (first and second rows) as the second group of sub-pixels (i.e. the green sub-pixel of the second column and first row and the red sub-pixel of the first column and second row are connected to the even numbered emission control lines E2), (fig. 4, [0051-0057]).

Regarding claim 4, Jang discloses wherein the period switching signal is a time signal (i.e. emission control lines E2 outputting emission control signal for turning on the sub-pixels of the second field), (figs. 5-6, [0061]).

Regarding claim 5, Jang discloses wherein after driving the second group of sub-pixels (i.e. sub-pixels connected to E2) by adopting the second preset scanning driving signal (E2), the method further comprises: 
acquiring a preset data driving signal (data signals), and driving the two adjacent rows of sub-pixels (first and second row of sub-pixels) by adopting the preset data driving signal (i.e. data driver 20 receiving data from timing controller 60 for driving the sub-pixels), (fig. 3, [0045-0048]).

Regarding claim 6, Jang discloses wherein, before acquiring a first preset scanning driving signal (E1) and a second preset scanning driving signal (E2), the method further comprises: 
setting the two adjacent rows of sub-pixels (first and second rows of sub-pixels) as red sub-pixels, green sub-pixels and blue sub-pixels in sequence (i.e. red, green and blue sub-pixels), (figs. 4 and 6, [0054-0057]).

Regarding claim 7, Jang discloses a driving method of a display panel (40), wherein the display panel comprises a display array (i.e. array of pixels 50) comprising sub-pixels (i.e. red, green and blue OLEDs) arranged in an array, (figs. 3-4, [0042 and 0057]); the driving method comprises: 
dividing scanning lines (E1 and E2) of the display array into two groups comprising a first group of scanning lines (first emission control lines E1) and a second group of scanning lines (second emission control lines E2), connecting odd-numbered column sub-pixels in a first row (i.e. first column, first row sub-pixel) and even-numbered (figs. 4 and 6, [0051-0057]); 
acquiring a first preset scanning driving signal output by the first group of scanning lines (i.e. first emission control lines E1 for outputting first emission control signals) and a second preset scanning driving signal output by the second group of scanning lines (i.e. second emission control lines E2 for outputting second emission control signals), the first preset scanning driving signal and the second preset scanning driving signal adopting different driving times (i.e. emission control signals E1 and E2 are outputted during first and second field periods, respectively), (fig. 5, [0059-0061]); 
dividing a driving period (1 frame) for driving the two adjacent rows of sub-pixels (first and second rows of sub-pixels) into a first driving period (first field) and a second driving period (second field); 
acquiring a current frame signal, a time signal or a power on/off signal, and driving the odd-numbered column sub-pixels in the first row (i.e. first column, first row sub-pixel) and the even-numbered column sub-pixels in the second row (i.e. second column, second row sub-pixel) of the two adjacent rows (first and second rows) of sub-pixels by adopting the first preset scanning driving signal (E1) during the first driving period (first field); 

driving the even-numbered column sub-pixels in the first row (i.e. second column, first row sub-pixel) and the odd-numbered column sub-pixels in the second row (i.e. first column, second row sub-pixel) by adopting the second preset scanning driving signal (E2), (figs. 4-6, [0054-0061]).

However, Jang does not mention the first group of scanning lines is represented by odd scanning lines, and the second group of scanning lines is represented by even scanning lines.
In a similar field of endeavor, Tsai teaches a display panel (100), 
wherein the first group of scanning lines (G1 and G3) is represented by ODD scanning lines, and the second group of scanning lines (G2 and G4) is represented by EVEN scanning lines, odd-numbered column sub-pixels (P11) of a first row of the two adjacent rows of sub-pixels (i.e. first and second rows of pixels) and even-numbered column sub-pixels (P22) of a second row of the two adjacent rows of sub-pixels are connected to the first group of scanning lines (G1 and G3), and even-numbered column sub-pixels of the first row (P12) and odd-numbered column sub-pixels of the second row (P21) are connected to the second group of scanning lines (G2 and G4), (figs. 1-2, [0020-0021]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jang, by specifically providing the 

However, Jang in view of Tsai does not mention only the sub- pixels connected to the first group of ODD scanning lines perform light emission during the first driving period, and the sub-pixels connected to the second group of EVEN scanning lines do not perform light emission during the first driving period.
In a similar field of endeavor, Xu teaches only the sub-pixels connected to the first group of ODD scanning lines (i.e. red subpixels R1 of row1, column1 and row2, column 2 would be connected similar to the teaching of Tsai) perform light emission during the first driving period (odd frame period), and the sub-pixels connected to the second group of EVEN scanning lines (i.e. red subpixels R2 of row1, column2 and row 2, column 1 would be connected similar to the teaching of Tsai) do not perform light emission during the first driving period (i.e. red subpixels R2 is not turned on during odd frame period), (figs. 3-5, [0060, 0063-0065]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jang in view of Tsai, by specifically providing of the odd and even driving frame as taught by Xu, for the purpose of reducing the signal inversion frequency and the drive power consumption, [0007]. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Tsai in view of Xu and in view of Tu et al (U.S. Patent Pub. No. 2014/0198021; already of record).

Regarding claim 8, Jang discloses a display device (fig. 3) comprising a display panel (40), a processor (60), and a driver (20) of the display panel (40) operable on the processor (60), the display panel (40) comprising a display array comprising pixel cells arranged in an array (i.e. array of pixels 50), wherein when the driver (20) of the display panel (40) is executed by the processor (60), the driving method of display panel according to claim 1 is carried out, (fig. 3, [0045-0046 and 0048]).

However, Jang in view of Tsai and in view of Xu does not mention a memory.
In a similar field of endeavor, Tu teaches a display device (500) comprising a display panel (510), a memory (332), a processor (320), and a driver (333 and 334) of the display panel stored in the memory (332) and operable on the processor (320), (figs. 3 and 5, [0030-0032 and 0039]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jang in view of Tsai and in view of Xu, by specifically providing the memory, as taught by Tu, for the purpose of saving power, [0007].

Regarding claim 16, please refer to claim 8 for details. 

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Tsai in view of Xu in view of Tu and in view of Lee et al (U.S. Patent Pub. No. 2009/0295782; already of record).

Regarding claim 9, Jang discloses wherein the display panel (40) comprises a scanning line (E1 and E2), a data line (D1), a light emitting diode (OLED), a first thin film transistor (MC1), a second thin film transistor (MC2), a first power supply (ELVDD) and a second power supply (ELVSS), the scanning line comprises a first scanning line (E1) and a second scanning line (E2), the first scanning line is for outputting a first preset scanning driving signal (i.e. emission control line E1 for outputting first emission control signal), and the second scanning line is for outputting a second preset scanning driving signal (i.e. emission control line E2 is for outputting second emission control signal), (figs. 3-4, [0041-0057]). 

However, Jang in view of Tsai in view of Xu and in view of Tu does not mention a storage capacitor.
In a similar field of endeavor, Lee teaches wherein the display panel (30) comprises a scanning line (S), a data line (D), a light emitting diode (OLED), a first thin film transistor (M1), a second thin film transistor (M2), a first power supply (ELVDD), a second power supply (ELVSS) and a storage capacitor (Cst), the scanning line comprises a first scanning line (i.e. odd numbered scan lines S1, S3, etc.) and a second scanning line (i.e. even numbered scan lines S2, S4, etc.), the first scanning line is for outputting a first preset scanning driving signal (i.e. scan lines S1, S3 for outputting scan signals), and the second scanning line is for outputting a second preset scanning driving signal (i.e. scan lines S2, S4 for outputting scan signals); and, 
(figs. 2-3, [0027-0029, 0032 and 0038-0040]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jang in view of Tsai in view of Xu and in view of Tu, by specifically providing the storage capacitor, as taught by Lee for the purpose of reducing false contour noise, [0011].

Regarding claim 10, Jang discloses wherein the light emitting diode is an organic light emitting diode (OLED), (fig. 4, [0051]).

Regarding claim 11, please refer to claim 2 for details. 

Regarding claim 12, please refer to claim 3 for details. 

Regarding claim 13, please refer to claim 4 for details. 

Regarding claim 14, please refer to claim 5 for details.

Regarding claim 15, please refer to claim 6 for details.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the references of Tsai and Xu have been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691